DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 6-8) of 12/02/2020, amended claims filled on 12/02/2020 and closet prior art of record Beaurepaire (US20190063947A1).
Beaurepaire discloses an indication of distance from the vehicle to a pedestrian access point of the parking facility, an indication of distance from the pedestrian access point to a final destination, and an indication of type of pedestrian access, which comprises one of stairs, a lift, an escalator, a moving walkway and an access controlled portal, and the final destination comprises an entrance to a venue. 
In regards to claim 1, Beaurepaire either individually or in combination with other prior art fails to teach or render obvious receiving, by a processor, data related to gaps between parked vehicles in the parking facility, wherein the data is received from one or more vehicles traversing through the parking facility; determining, by the processor, a path to be traversed by the user to reach one or more access points, wherein the determined path, when traversed, comprises navigating through the gaps between parked vehicles; and providing, by the processor, data of the determined path to a user interface.
In regards to claim 11, Beaurepaire either individually or in combination with other prior art fails to teach or render obvious receive, by the processor, data related to gaps between parked vehicles in the parking facility, wherein the data is received from one or more vehicles traversing through the parking 
In regards to claim 20, Beaurepaire either individually or in combination with other prior art fails to teach or render obvious receive data related to one or more of vacant parking spots and navigable gaps between parked vehicles in the parking facility, wherein the data is received from one or more vehicles traversing through the parking facility; determine a path to be traversed by the user for reaching one or more access points, wherein the determined path, when traversed, comprises navigating through one or more of the vacant parking spots and the navigable gaps between parked vehicles; and provide the determined path to a user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARDUL D PATEL/Primary Examiner, Art Unit 3662